Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 11, 2014

                                      No. 04-14-00133-CV

                       IN THE INTEREST OF N.P., Jr., et al., Childern,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02931
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of her right to file her own brief. Nichols v. State, 954
S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.—San Antonio 1996, no pet.); see also In re R.R., No. 04-03-00096-CV, 2003 WL
21157944, at * 4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure
in appeal from termination of parental rights). If the appellant desires to file a pro se brief, she
must do so within twenty days from the date of this order. See Bruns, 924 S.W.2d at 177 n.1. If
the appellant files a pro se brief, the State may file a responsive brief no later than twenty days
after the date the appellant’s pro se brief is filed in this court. It is further ORDERED that the
first amended motion to withdraw, filed by appellant’s counsel, is HELD IN ABEYANCE
pending further order of the court.

                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of April, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court